UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 16, 2010 VERECLOUD, INC. (Exact name of registrant as specified in its charter) Nevada 000-52882 26-0578268 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 6560 South Greenwood Plaza Boulevard Number 400 Englewood, Colorado (Address of Principal Executive Offices) (Zip Code) (877) 711-6492 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) Compensatory Arrangements with Named Executive Officers Amendment to Unit Bonus Plan On January 26, 2010, the Board of Directors (the “Board”) adopted the Verecloud, Inc. Unit Bonus Plan (the “Unit Bonus Plan”).On September 16, 2010, upon written consent of each participant in the Unit Bonus Plan, the Board adopted an amendment to the Unit Bonus Plan to eliminate the market valuation vesting and payment trigger.This payment trigger provided for the payment of unit awards if the Company maintained a valuation of $30 million or greater for a period of 15 consecutive days. After the amendment to the Unit Bonus Plan, the payment of unit awards may be still be triggered by a Change of Control (as defined in the Unit Bonus Plan) or an Involuntary Separation (as defined in the Unit Bonus Plan). Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit # Description Reference Verecloud, Inc. Unit Bonus Plan Incorporated by reference as Exhibit 10.1 from the Company’s Form 8-K filed on January 28, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VERECLOUD, INC. Date: September 22, 2010 By: /s/ John McCawley John McCawley Chief Executive Officer Exhibit Index Exhibit # Description Reference Verecloud, Inc. Unit Bonus Plan Incorporated by reference as Exhibit 10.1 from the Company’s Form 8-K filed on January 28, 2010
